Citation Nr: 0920005	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to November 
1952.  He died in December 2003; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that decision, the RO denied death pension, 
dependency and indemnity compensation (DIC), and accrued 
benefits.  The appellant filed a notice of disagreement with 
the denial of death pension in July 2004.  

The appellant's representative asserted in May 2009 that the 
appellant is appealing the issues of entitlement to service 
connection for cause of the Veteran's death, dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 and accrued 
benefits, as these were part of her original claim filed in 
February 2004.  These matters are not currently before the 
Board.  The RO should determine whether the appellant has 
filed a timely notice of disagreement with respect to these 
issues and issue a Statement of the Case if she has.  If the 
RO determines that a timely notice of disagreement has not 
been submitted, it should inform the appellant of this 
determination and of her appellate rights with respect to the 
determination.


FINDING OF FACT

The countable income for all periods pertinent to the 
appellant's claim exceeded the maximum annual income for 
pension benefits.




CONCLUSION OF LAW

The appellant's countable income precludes her from receiving 
pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's death pension claim is not subject to 
the provisions of the VCAA.

Legal Criteria

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. § 1541(a); 
38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.

Analysis

The record contains the Veteran's DD 214 which reflects that 
he served on active duty during a period of war for more than 
90 days.  Thus, the service requirements for death pension 
benefits have been met; however, the appellant has excess 
income for death pension.  In her February 2004 claim, the 
appellant reported a net worth of $103.00 and indicated that 
she received $837.00 in Social Security benefits monthly 
beginning in May 2001.  She also reported an additional 
$858.80 Medicare deduction and a total monthly benefit of 
$778.20.  

Data obtained from the Social Security Administration 
reflects her monthly benefit credit paid was $1154.60, in 
December 2003, $1186.20 in December 2004, $1234.50 in 
December 2005 and $1275.50 in December 2006.  She reported no 
dependents.  

The appellant's income exceeded the maximum annual pension 
rate for a surviving spouse with no dependents for the time 
period in which she applied.  See VA Manual M21-1, Appendix 
B.  The maximum annual pension rate (MAPR) is set by 
Congress.  That rate, which may change yearly, is published 
in Appendix B of the Veterans Benefits Administration Manual 
M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 
3.23.  

Specifically, the appellant's income for 2004 amounted to 
$14,234.00.  Allowable expenses amounted to $2,983.00.  
Maximum income allowed for that year for death pension 
entitlement for someone in the appellant's category was 
$6,634.00.  

Her income for 2005 amounted to $14,232.00.  Deductible 
expenses amounted to $598.00.  Maximum income allowed for 
that year for death pension entitlement for someone in the 
appellant's category was $6,814.00.  

Her income for 2006 amounted to $14,814.00.  Deductible 
expenses amounted to $708.00.  Maximum income allowed for 
that year for death pension entitlement for someone in the 
appellant's category was $7,094.00.  

Her income for 2007 amounted to $15,306.00.  Deductible 
expenses amounted to $756.00.  Maximum income allowed for 
that year for death pension entitlement for someone in the 
appellant's category was $7,329.00.  

Although the appellant's representative argues that this 
claim should be remanded to inform the appellant of the 
income criteria for pension, the Board disagrees.  She was 
provided adequate information as to the elements of the claim 
in the March 2004 letter from the RO.  Providing appellant 
additional information will not change the facts as to her 
actual income and allowable expenses.  As the pertinent facts 
are not in dispute and the law is dispositive, these claims 
must be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement death pension benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


